UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22394 CHOU AMERICA MUTUAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Francis S.M. Chou, President Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Date of fiscal year end: DECEMBER 31 Chou Opportunity Fund and Chou Income Fund Date of reporting period: July 1, 2013 - June 30, 2014 ITEM 1. PROXY VOTING RECORD Chou Opportunity Fund ASTA FUNDING, INC. Security Meeting Type Annual Ticker Symbol ASFI Meeting Date 19-Jun-2013 ISIN US0462201098 Agenda 933830829 - Management City Holding Recon Date 06-May-2013 Country United States Vote Deadline Date 18-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 GARY STERN For For 2 ARTHUR STERN For For 3 HERMAN BADILLO For For 4 DAVID SLACKMAN For For 5 EDWARD CELANO For For 6 HARVEY LEIBOWITZ For For 7 LOUIS A. PICCOLO For For 2. Ratify Appointment of Independent Auditors Management For For 3. Ratify Shareholder Rights Plan Management For For 4. Miscellaneous Corporate Actions Management For For DELL INC. Security 24702R101 Meeting Type Contested-Special Ticker Symbol DELL Meeting Date 02-Aug-2013 ISIN US24702R1014 Agenda 933841707 - Management City Holding Recon Date 13-May-2013 Country United States Vote Deadline Date 01-Aug-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Approve Merger Agreement Management 2. 14A Extraordinary Transaction Executive Compensation Management 3. Approve Motion to Adjourn Meeting Management DELL INC. Security 24702R101 Meeting Type Contested-Special Ticker Symbol DELL Meeting Date 02-Aug-2013 ISIN US24702R1014 Agenda 933853447 - Opposition City Holding Recon Date 13-May-2013 Country United States Vote Deadline Date 01-Aug-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Approve Merger Agreement Management Against For 02 14A Executive Compensation Management Against For 03 Approve Motion to Adjourn Meeting Management Against For DELL INC. Security 24702R101 Meeting Type Contested-Special Ticker Symbol DELL Meeting Date 12-Sep-2013 ISIN US24702R1014 Agenda 933846505 - Management City Holding Recon Date 03-Jun-2013 Country United States Vote Deadline Date 11-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Miscellaneous Corporate Governance Management 2. 14A Extraordinary Transaction Executive Compensation Management 3. Approve Motion to Adjourn Meeting Management DELL INC. Security 24702R101 Meeting Type Contested-Special Ticker Symbol DELL Meeting Date 12-Sep-2013 ISIN US24702R1014 Agenda 933852546 - Opposition City Holding Recon Date 03-Jun-2013 Country United States Vote Deadline Date 11-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Approve Merger Agreement Management Against For 02 14A Executive Compensation Management Against For 03 Approve Motion to Adjourn Meeting Management Against For DELL INC. Security 24702R101 Meeting Type Contested-Special Ticker Symbol DELL Meeting Date 12-Sep-2013 ISIN US24702R1014 Agenda 933868347 - Management City Holding Recon Date 02-Aug-2013 Country United States Vote Deadline Date 11-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Approve Merger Agreement Management For For 2. 14A Executive Compensation Management For For 3. Approve Motion to Adjourn Meeting Management For For DELL INC. Security 24702R101 Meeting Type Contested-Special Ticker Symbol DELL Meeting Date 12-Sep-2013 ISIN US24702R1014 Agenda 933868373 - Management City Holding Recon Date 13-Aug-2013 Country United States Vote Deadline Date 11-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Approve Merger Agreement Management For For 2. 14A Executive Compensation Management For For 3. Approve Motion to Adjourn Meeting Management For For DELL INC. Security 24702R101 Meeting Type Annual Ticker Symbol DELL Meeting Date 17-Oct-2013 ISIN US24702R1014 Agenda 933881004 - Management City Holding Recon Date 10-Sep-2013 Country United States Vote Deadline Date 16-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For 4 S/H Proposal - Corporate Governance Shareholder For Against ASTA FUNDING, INC. Security Meeting Type Annual Ticker Symbol ASFI Meeting Date 11-Mar-2014 ISIN US0462201098 Agenda 933923600 - Management City Holding Recon Date 06-Feb-2014 Country United States Vote Deadline Date 10-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 GARY STERN For For 2 ARTHUR STERN For For 3 HERMAN BADILLO For For 4 DAVID SLACKMAN For For 5 EDWARD CELANO For For 6 HARVEY LEIBOWITZ For For 7 LOUIS A. PICCOLO For For 2. Ratify Appointment of Independent Auditors Management For For SEARS CANADA INC. Security 81234D109 Meeting Type Annual and Special Meeting Ticker Symbol SEARF Meeting Date 24-Apr-2014 ISIN CA81234D1096 Agenda 933948878 - Management City Holding Recon Date 13-Mar-2014 Country Canada Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors (Majority Voting) Management 1 DOUGLAS CAMPBELL For For 2 WILLIAM C. CROWLEY For For 3 TIMOTHY FLEMMING For For 4 WILLIAM R. HARKER For For 5 R. RAJA KHANNA For For 6 JAMES MCBURNEY For For 7 DEBORAH E. ROSATI For For 8 DANITA STEVENSON For For 9 S. JEFFREY STOLLENWERCK For For 10 H. RONALD WEISSMAN For For 02 Approve Remuneration of Directors and Auditors Management For For 03 Amalgamation Plan Management For For 04 Approve Charter Amendment Management For For MBIA INC. Security 55262C100 Meeting Type Annual Ticker Symbol MBI Meeting Date 01-May-2014 ISIN US55262C1009 Agenda 933941557 - Management City Holding Recon Date 07-Mar-2014 Country United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For SEARS HOLDINGS CORPORATION Security Meeting Type Annual Ticker Symbol SHLD Meeting Date 06-May-2014 ISIN US8123501061 Agenda 933946432 - Management City Holding Recon Date 07-Mar-2014 Country United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 CESAR L. ALVAREZ For For 2 PAUL G. DEPODESTA For For 3 WILLIAM C. KUNKLER, III For For 4 EDWARD S. LAMPERT For For 5 STEVEN T. MNUCHIN For For 6 ANN N. REESE For For 7 THOMAS J. TISCH For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Environmental Shareholder For Against OVERSTOCK.COM, INC. Security Meeting Type Annual Ticker Symbol OSTK Meeting Date 07-May-2014 ISIN US6903701018 Agenda 933953045 - Management City Holding Recon Date 18-Mar-2014 Country United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 ALLISON H. ABRAHAM For For 2 STORMY D. SIMON For For 3 SAMUEL A. MITCHELL For For 2. Approve Charter Amendment Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. 14A Executive Compensation Management For For RESOLUTE FOREST PRODUCTS INC. Security 76117W109 Meeting Type Annual Ticker Symbol RFP Meeting Date 23-May-2014 ISIN US76117W1099 Agenda 933995790 - Management City Holding Recon Date 03-Apr-2014 Country Canada Vote Deadline Date 22-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 MICHEL P. DESBIENS For For 2 JENNIFER C. DOLAN For For 3 RICHARD D. FALCONER For For 4 RICHARD GARNEAU For For 5 JEFFREY A. HEARN For For 6 BRADLEY P. MARTIN For For 7 ALAIN RHÉAUME For For 8 MICHAEL ROUSSEAU For For 9 DAVID H. WILKINS For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For SEARS HOMETOWN AND OUTLET STORES, INC. Security Meeting Type Annual Ticker Symbol SHOS Meeting Date 28-May-2014 ISIN US8123621018 Agenda 933980838 - Management City Holding Recon Date 07-Apr-2014 Country United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 E.J. BIRD For For 2 JEFFREY FLUG For For 3 JAMES F. GOOCH For For 4 WILLIAM R. HARKER For For 5 W. BRUCE JOHNSON For For 6 JOSEPHINE LINDEN For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For HC2 HLDGS INC. Security Meeting Type Annual Ticker Symbol HCHC Meeting Date 12-Jun-2014 ISIN Agenda 934015252 - Management City Holding Recon Date 15-Apr-2014 Country United States Vote Deadline Date 11-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 ROBERT M. PONS For For 2 WAYNE BARR, JR. For For 3 PHILIP FALCONE For For 02 14A Executive Compensation Management Against Against 03 Adopt Stock Option Plan Management Against Against 04 Approve Charter Amendment Management For For 05 Approve Charter Amendment Management For For Chou Income Fund CATALYST PAPER CORPORATION Security 14889B102 Meeting Type Annual Ticker Symbol CYSTF Meeting Date 07-May-2014 ISIN CA14889B1022 Agenda 933962018 - Management City Holding Recon Date 26-Mar-2014 Country Canada Vote Deadline Date 02-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors (Majority Voting) Management 1 JOHN BRECKER For For 2 TODD DILLABOUGH For For 3 WALTER A. JONES For For 4 LESLIE T. LEDERER For For 5 JILL LEVERSAGE For For 6 JOE NEMETH For For 02 Ratify Appointment of Independent Auditors Management For For RESOLUTE FOREST PRODUCTS INC. Security 76117W109 Meeting Type Annual Ticker Symbol RFP Meeting Date 23-May-2014 ISIN US76117W1099 Agenda 933995790 - Management City Holding Recon Date 03-Apr-2014 Country Canada Vote Deadline Date 22-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 MICHEL P. DESBIENS For For 2 JENNIFER C. DOLAN For For 3 RICHARD D. FALCONER For For 4 RICHARD GARNEAU For For 5 JEFFREY A. HEARN For For 6 BRADLEY P. MARTIN For For 7 ALAIN RHÉAUME For For 8 MICHAEL ROUSSEAU For For 9 DAVID H. WILKINS For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For EMERALD PLANTATION HOLDINGS LIMITED Security G30337102 Meeting Type Annual Ticker Symbol EMEXF Meeting Date 23-Jun-2014 ISIN KYG303371028 Agenda 934042071 - Management City Holding Recon Date 23-May-2014 Country Hong Kong Vote Deadline Date 20-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Receive Directors' Report Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHOU AMERICA MUTUAL FUNDS By:/s/ Francis Chou Francis S.M. Chou, President and Principal Executive Officer Date:August 22, 2014
